PER CURIAM:
The claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent’s Answer. The Court, having reviewed the record, is of the opinion that its original order of June 2, 1998, was issued in error, and does hereby issue this REVISED OPINION for reasons stated more fully below.
Claimant seeks $2,401.94 for legal services rendered as guardian ad litem to represent an infant in an appeal before the respondent. In its Answer, the respondent admits the validity of the claim and further states that there is no statutory method or procedure by which to pay the claim. The Court, having reviewed the applicable law, finds that there is no statutory basis upon which to compel payment of the claimant’s expenses. Quesinberry vs. Quesinberry, 443 S.E.2d 222 (W.Va. 1992).
However, the Court is of the opinion that this is a claim that in equity and good conscience should be paid, and therefore, does hereby make an award in the amount of $2,401.94.
Award of $2,401.94.
S